Citation Nr: 1316149	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-12 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a rotator cuff tear and adhesive capsulitis of the right shoulder, also claimed as loss of use of the right upper extremity.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.  

This issue was previously presented to the Board in May 2011, at which time it was denied.  The Veteran subsequently appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court), which issued a September 2012 memorandum decision vacating the Board's denial and returning this issue to the Board for further consideration.  The appeal is REMANDED to the RO.  


REMAND

Compensation Pursuant to 38 U.S.C.A. § 1151

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151, alleging a right shoulder and upper extremity disability resulting from VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in the furnishing of medical care by VA.  In the development of the Veteran's claim, VA obtained an October 2008 VA medical opinion.  In its September 2012 memorandum decision, the Court determined that both the Board and the October 2008 medical opinion failed to address the entirety of the Veteran's contentions by failing to determine "whether there was a delay in treatment of the appellant's septic arthritis and, if there was whether this delay was the result of 'carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.'"  Memorandum decision at 7.  

The Court has recently held that VA's duty to provide a medical examination and/or medical opinion under 38 U.S.C.A. § 5103A(d)(1) applies to compensation claims made under 38 U.S.C.A. § 1151.  Trafter v. Shinseki, ___ Vet. App. ___, No. 10-3605 (Vet. App. Apr. 29, 2013).  Additionally, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the present case, remand is required to address the question of whether there was delay in the treatment of the Veteran's septic arthritis, whether such delay was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in the provision of medical care, and, if so, whether additional right should disability was caused by any delay in treatment.  

Next, the Board notes that the Veteran has questioned the adequacy of various consent forms signed by him authorizing VA operations and other treatments.  Review of the record indicates at least part of a November 2005 consent form was completed in Spanish, and has not been translated.  A translation of this document into English should be obtained by the RO and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file a translation into English of the November 2005 VA consent form.  

2.  Contact the examiner who provided the October 2008 VA medical examination and opinion.  If the examiner who conducted the October 2008 examination is no longer available to respond to this inquiry, then another comparably qualified examiner may answer in his place.  The claims file, including a copy of this REMAND, should be made available to the examiner for proper review of the medical history.  The Veteran need not be scheduled for an in-person examination unless such examination is found necessary by the examiner.  The examiner is asked to offer the following opinions:

     a)  Based upon review of the record, was there delay in diagnosis and treatment of the Veteran's right shoulder disability between October 8, 2005, when he presented to a VA emergency room complaining of right shoulder pain, and November 1, 2005, when he had emergency surgery to repair his right shoulder?  
     
     b)  Based upon review of the record, did any such delay constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in the provision of medical care?  
     
The rationale for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran the full opportunity to supplement the record, readjudicate the claim for compensation pursuant to 38 U.S.C.A. § 1151 in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

